DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on April 27, 2022.
Claims 1-2, 9-14, 18-25, and 28-32 have been amended. No claims have been cancelled. No claims have been added. Thus, claims 1-6, 8-16, 18-26 and 28-32 are pending and examined below.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 13, 2017 and August 18, 2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


 Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C. § 103
filed on April 27, 2022 have been fully considered, but are not persuasive.  Applicant argues that the PAR of Liu and MAVLink, individually and in combination, are entirely silent as to geofences, and furthermore to transferring control of a UAV between control sources to perform one or more actions for returning a UAV to within an approved geofence.  Examiner respectfully disagrees and opines that the MAVLink PAR sufficiently discloses geofencing.  The relevant section of MAVLink C-language source code found the file named “common.h” is excerpted here for perusal:


    PNG
    media_image1.png
    1050
    1510
    media_image1.png
    Greyscale


Therefore the 35 U.S.C. § 103 rejection remains and articulate below.


Terminal Disclaimer
The terminal disclaimer filed on February 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,658,619 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-12, 14-15, 18-22, 24-25, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US-20160068267-A1) in view of The MAVLink Micro Air Vehicle Communication Protocol as disclosed on March 30, 2016, hereafter referenced as MAVLink.

Regarding claim 1, Liu teaches a method implemented by an unmanned aerial vehicle (UAV) comprising one or more processors (see Liu paragraphs 40 and 42 regarding UAVs that can be operated in both manual and autonomous mode, the autonomous mode using an onboard controller), the method comprising: receiving, by a source determination system included in the UAV and from a first control source that provides modular commands to the UAV, one or more first modular commands associated with performance by the UAV of one or more actions related to a flight plan for the UAV (see Liu paragraph 42 regarding the manual mode comprising the UAV being controlled by commands received from the user); receiving, by the source determination system included in the UAV and from a second control source that provides modular commands to the UAV, one or more second modular commands associated with performance by the UAV (see Liu paragraph 42 regarding the autonomous mode comprising the UAV being controlled by commands received from the onboard controller); filtering, by the source determination system, the one or more received first and second modular commands, thereby discarding from implementation by the UAV one or more of the received first or second modular commands (see Liu paragraph 77 regarding the UAV being configured to override, i.e. discard, commands received from the user and fly autonomously when the user commands would result in a collision); 
Liu does not teach the further limitation of one or more actions for enforcing an approved geofence in connection with the flight plan to the method comprising: receiving, by the source determination system included in the UAV and from a second control source that provides modular commands to the UAV, one or more second modular commands associated with performance by the UAV, nor teaches determining, during implementation of a non-discarded first modular command under control of the first control source, that the UAV has moved outside of the approved geofence; based on the determination that the UAV has moved outside of the approved geofence, transferring control of the UAV to the second control source to implement a non-discarded second modular command for returning the UAV to within the approved geofence; and based on the UAV returning to within the approved geofence, transferring control of the UAV to the first control source to continue implementing the non-discarded first modular command.
However, MAVLink remedies Liu’s shortfall with a disclosure that teaches geofencing (see MAVLink, source code file “common.h” listing commons functions (commands), regarding grouped functions of “FENCE_BREACH” and “FENCE_ACTION) along with the method comprising: determining, during implementation of a non-discarded first modular command under control of the first control source, that the UAV has moved outside of the approved geofence (see MAVLink, source code file “common.h”, regarding function “FENCE_ACTION_REPORT” of report fence breach, but take no action); based on the determination that the UAV has moved outside of the approved geofence, transferring control of the UAV to the second control source to implement a non-discarded second modular command for returning the UAV to within the approved geofence (see MAVLink, source code file “common.h”, regarding function “FENCE_ACTION_GUIDED” that guides the UAV to a return point, for example, within the geofence); and based on the UAV returning to within the approved geofence, transferring control of the UAV to the first control source to continue implementing the non-discarded first modular command (see MAVLink, Overview, Section Autopilots and Software packages using MAVLink, regarding flight controllers exchanging modular commands with parameters, including that used in commercial drones such as the Parrot AR.Drone and see MAVLink, source code file “common.h”, regarding function “FENCE_ACTION_NONE”, disabling fenced mode, effectively returning UAV functionality from a flight controller back to the mission processor), and additionally enabling receiving, by the source determination system included in the UAV and from a second control source that provides modular commands to the UAV, one or more second modular commands associated with performance by the UAV of one or more actions for enforcing an approved geofence in connection with the flight plan.
It would have been obvious by those skilled in the art at the time of Applicant’s filing to modify the method of Liu to further comprise the MAVLink protocol as this may further enhance UAV maneuverability with additional predefined commands and as well as reduce development time by using a known inter-module communication protocol so that required parameters for a particular modular command are provided to a first (active) control source, otherwise the control source would be unable to successfully execute its intended task (mission).  For example, a first control source associated with a particular modular command to perform waypoint navigation would require periodic location (latitude, longitude, altitude) parameters to course correct and navigate to a next waypoint; this can be implemented using the MAVLink protocol, introduced in 2009, to facilitate real-time inter-communications between sub-systems of unmanned vehicles with pre-defined or custom messaging formats to dispatch commands and/or parameters, and in particular, the state parameters of a vehicle such as orientation (attitude), GPS location, and speed (see MAVLink, common commands defined in source code file common.h).  Required parameters need not be provided in real-time, as with our example, the waypoints for a flight plan can be pre-loaded into memory awaiting hand-over of UAV control to the first control source performing the waypoints navigation (see MAVLink, source code section, regarding the navigation command mavlink_msg_set_position_target_local_ned.h). Another example of providing required parameters for a particular modular command would be a (first) control source tasked with the flight critical function of maintaining stability (attitude), irrespective of whether there is a high-level commanded movement of the UAV or keeping the UAV stationary in-flight, often designated as the default flight mode of hover (loitering).  This operation requires both real-time (location and attitude sensor parameters as well as pre-defined UAV-specific parameters based on operating specifications and limits, such as motor (rotation) speed needed for constant hovering and attitude operating ranges to safely stay aloft (maintain airworthiness) that can be pre-loaded into memory for access by the UAV controller upon transfer to and execution of this (task) particular modular command.  Furthermore, MAVLink support for geofencing provides additional enhancement for flight safety by confining UAV flight operation within an approved operating zone, and this is particularly critical when the UAV flight is conducted in controlled airspace integrated at or near manned aviation airports.

Regarding claim 2, modified Liu teaches the method of claim 1, including wherein filtering comprises: receiving, from the first control source, repeated instances of the same modular command; determining a number of repeated instances of the same modular command that have been received; and discarding some of the repeated instances of the same modular command if the number of instances of the repeated modular command exceeds a threshold value (see Liu paragraph 77 where the UAV controller is configured to detect erroneous user input over a specified period of time and switch to semi-autonomous or autonomous mode based on an assumption that the user is no longer in proper control, thus discarding the commands received from the user).

Regarding claim 4, modified Liu teaches the method of claim 1 including wherein filtering comprises: assigning the first control source to perform a group of modular commands; and discarding modular commands that were received from a control source other than the assigned first control source for the group of modular commands (see Liu paragraph 132 where the processing unit of the UAV can be configured to communicate with a remote controller using a variety of networks including LAN, WAN and WiFi.  The paired remote control is thus “assigned” to perform a group of modular commands, i.e. the manual control inputs.  Any communications from an unpaired remote control would be inherently discarded).

Regarding claim 5, modified Liu teaches the method of claim 1, including further comprising: determining a priority level associated with the first control source for a particular received modular command; and based on the priority level of the first control source, determining whether to enable performance of the modular command by the UAV (see the rejection of claim 1 above.  The first control source, namely the remote control used by the user to issue manual commands, has a lower priority than the onboard control source which is configured to override hazardous commands from the remote control).

Regarding claim 8, modified Liu teaches the method of claim 1, including wherein filtering comprises: receiving a request to cancel a modular command from a requesting control source that requested the modular command, wherein the requesting control source is the first control source or the second control source; and discarding from implementation the modular command requested to be canceled (see the rejection of claim 1 regarding the overriding of the manual input command by the onboard controller, i.e. a cancelling of the command).

Regarding claim 9, modified Liu teaches the method of claim 1, including wherein the first control source is an application program executing on a computer system of the UAV (see the rejection of claim 1 regarding the remote control.  While the commands originate from the remote control, the remote control system inherently must comprise a routine onboard the UAV to interpret the commands and send them to the flight controller.  Therefore, the remote control system comprises a “first control source [comprising] an application program executing on the UAV computer system”).

Regarding claim 10, modified Liu teaches the method of claim 1, including further comprising: maintaining, by the source determination system, the first modular commands and second modular commands in a queue of modular commands, the queue being in an order based, at least in part, on priority information associated with each control source; and enabling, by the source determination system, control of the UAV according to the queue, and implementing modular commands from the queue of modular commands (see Liu, paragraph 52, regarding flight modes (modular commands) “may each be associated with a predetermined priority” and “may switch between different flight modes according to a predetermined sequence (queue)”, for example, based on priority, and “alternatively the flight mode(s) used can be dynamically determined during UAV operation”, supporting in-flight maintenance of sequencing a queue of modular commands in an order based, at least in part, for example, priority associated with a control source’s modular commands).

Regarding claim 31, modified Liu teaches the method of claim 1, including further comprising: receiving, from the first control source and based on parameters for a particular modular command and value ranges associated with the parameters (see MAVLink, source file common.h, regarding a list of commands with associated parameters, some of which include a range of values as upper and lower bounds, using MIN and MAX as positional references in the commands parameter list), a cancellation request to cancel the particular modular command, wherein the cancellation request is received in conjunction with a unique identifier for the particular command; and discarding from implementation the particular modular command in response to the cancellation request (see MAVLink, source file common.h, regarding COMMAND_CANCEL command).

Regarding claim 32, modified Liu teaches the method of claim 1, including further comprising: based on a request from the first control source for a particular modular command, providing to the first control source value ranges associated with parameters for the particular modular command in conjunction with a unique identifier for the particular modular command (see MAVLink, source file common.h, regarding “enumeration” of commands, assigning integer values to each command).

Regarding claims 11-12, 14-15, and 18-20, the claims are directed toward non-transitory computer storage media storing instructions that, when executed by a UAV comprising one or more processors, cause the UAV to perform the methods of claims 1-2, 4-5, and 8-10.  The cited portions of Liu used in the rejections of claims 1-2, 4-5, and 8-10 teach where the methods are performed using one or more processors, thus requiring the claimed computer readable media.  Therefore claims 11-12, 14-15, and 18-20 are rejected under the same rationales used in the rejections of claims 1-2, 4-5, and 8-10.

Regarding claims 21-22, 24-25, and 28-30, the claims are directed toward UAV systems that are configured perform the methods of claims 1-2, 4-5, and 8-10.  The cited portions of Liu used in the rejections of claims 1-2, 4-5, and 8-10 teach where the methods are performed using the claimed UAV systems.  Therefore claims 21-22, 24-25, and 28-30 are rejected under the same rationales used in the rejections of claims 1-2, 4-5, and 8-10.


Claims 3, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US-20160068267-A1) in view of Gong (US-20160288905-A1).

Regarding claim 3, modified Liu teaches the method of claim 1, including wherein filtering comprises: receiving from the first control source a modular command to travel to a waypoint (see Liu paragraph 82).
Liu does not teach where the filtering comprises: determining whether the UAV has sufficient battery capacity to travel to the waypoint; and discarding the modular command to travel to the waypoint if the UAV does not have sufficient battery capacity to travel to the waypoint.
Gong teaches a command filtering method for a UAV, the filtering method comprising determining whether the UAV has sufficient battery capacity to travel within an area and discarding user commands if the UAV does not have sufficient power to travel within the area (see Gong paragraphs 752-754.  The flight of the UAV in Gong is subject to different flight regulations, including maintaining a certain level of charge within a region.  If the charge drops below the desired level, the UAV can be prevented from flying within the region).
It would have been obvious to one of ordinary skill in the art to modify the method in Liu such that it comprises the filtering method in Gong because the flight regulations in Gong improve the flight safety of the UAV (see Gong paragraph 4).  As applied to Liu, the flight regulations in Gong, including the determination of whether the UAV has sufficient battery capacity to travel to a particular area, would result in discarding any command by the user to fly from the current position to a position within the particular area if the UAV does not have sufficient battery capacity.

Regarding claim 13, the claim is directed toward non-transitory computer storage media storing instructions that, when executed by a UAV comprising one or more processors, cause the UAV to perform the method of claim 3.  The cited portions of Liu used in the rejection of claim 3 teach where the method is performed using one or more processors, thus requiring the claimed computer readable media.  Therefore claim 13 is rejected under the same rationales used in the rejection of claim 3.

Regarding claim 23, the claim is directed toward UAV systems that are configured perform the methods of claim 3.  The cited portions of Liu used in the rejection of claim 3 teach where the method is performed using the claimed UAV system.  Therefore claim 23 is rejected under the same rationales used in the rejection of claim 3.

Claims 6, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US-20160068267-A1) in view of Falk (US-20170255802-A1).

Regarding claim 6, modified Liu does not teach the method of claim 1, including wherein each modular command is validated for the UAV to implement, and wherein the validation is based on configuration information of the UAV.
Falk teaches a method of controlling a UAV, the method comprising receiving modular commands from a remote control, similar to receiving in Liu, and validating the command based on configuration information of the UAV (see Falk paragraph 44 where a beacon on a UAV receives commands from a remote operator control system.  The beacon maps the received commands to UAV control signals based on the configuration of the UAV, i.e. validates the command).
It would have been obvious to one of ordinary skill in the art to modify the UAV and the method of operating the UAV in Liu such that the UAV comprises the beacon which maps the received commands to UAV control signals based on the configuration of the UAV, as taught in Falk, because this enables the operator to select a preferred remote control system (see Falk paragraph 44).

Regarding claim 16, the claim is directed toward non-transitory computer storage media storing instructions that, when executed by a UAV comprising one or more processors, cause the UAV to perform the method of claim 6.  The cited portions of Liu used in the rejection of claim 6 teach where the method is performed using one or more processors, thus requiring the claimed computer readable media.  Therefore claim 16 is rejected under the same rationales used in the rejection of claim 6.

Regarding claim 26, the claim is directed toward UAV systems that are configured perform the methods of claim 6.  The cited portions of Liu used in the rejection of claim 6 teach where the method is performed using the claimed UAV system.  Therefore claim 26 is rejected under the same rationales used in the rejection of claim 6.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached form PTO-892.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

June 15, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661